Case 3:20-cv-00479-DWD Document 24 Filed 11/16/20 Page 1 of 3 Page ID #148




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 OSCAR DILLON III,                                   )
                                                     )
                 Petitioner,                         )
                                                     )
 vs.                                                 )          Case No. 20-cv-479-DWD
                                                     )
 SHANNON WOLF                                        )
                                                     )
                Respondent.                          )

                            MEMORANDUM AND ORDER

DUGAN, District Judge:

        This matter is before the Court on Petitioner Oscar Dillon III’s Motion for Leave to

Appeal in forma pauperis (“IFP”). (Doc. 23). The Motion is DENIED.

        Dillon filed a Petition under 28 U.S.C. § 2241 seeking release from pretrial detention.

(Doc. 1). The Court denied Dillon’s Petition, dismissed the case without prejudice and

subsequently denied his Motion to Reconsider and Motion to Set Aside Judgment. (Docs.

5, 20, 22).

        Petitioner filed a Notice of Appeal (Doc. 14) and he now wishes to proceed on that appeal

IFP.

        A federal court may permit a party to proceed on appeal without full pre-payment of fees

provided the party is indigent and the appeal is taken in good faith. 28 U.S.C. § 1915(a)(1) & (3);

Fed. R. App. P. 24(a). Section 1915(a) requires a prisoner seeking leave to proceed IFP to provide

the district court with (1) “an affidavit that includes a statement of all assets such prisoner possesses

that the person is unable to pay such fees or give security therefor,” and (2) “a certified copy of



                                                   1
Case 3:20-cv-00479-DWD Document 24 Filed 11/16/20 Page 2 of 3 Page ID #149




the trust fund account statement (or institutional equivalent) for the prisoner for the 6–month

period immediately preceding the filing of the complaint.”1 As an Dillon did not apply for IFP

status previously in this case, Federal Rule of Appellate Procedure 24(a)(1) also requires that he

include with his Motion an affidavit that:

         (a) shows in the detail prescribed by Form 4 of the Appendix of Forms the
             party's inability to pay or to give security for fees and costs;

         (b) claims an entitlement to redress; and

         (c) states the issues that the party intends to present on appeal.

Based on the information provided in the Notice of Appeal (Doc. 14) and the present Motion (Doc.

23), Dillon has failed to satisfy these requirements. He does not identify the issues that he intends

to present on appeal. He simply states that he is “[a]ppealing the District Court’s Order pursuant

to Fed. R. Civ. P. Rule 59(e).” (Doc. 23, p. 1). That does not comply with Rule 24 and does not

allow the Court to determine whether his appeal is taken in good faith. 2 Although pro se litigants

are entitled to liberal construction of their pleadings and some “leniency ... on procedural

matters[,]” Otis v. Demarasse, 886 F.3d 639, 644 (7th Cir. 2018), “it is also well established that

pro se litigants are not excused from compliance with procedural rules.” Pearle Vision, Inc. v.

Romm, 541 F.3d 751, 758 (7th Cir. 2008). The Order that Dillon apparently wishes to challenge

(Doc. 20) discusses several ways in which his Motion was inadequate to merit reconsideration of




1
 Although Dillon is a pretrial detainee, he is still considered a “prisoner” for purposes of the IFP portion of the Prison
Litigation Reform Act (“PLRA”). See Kalinowski v. Bond, 358 F.3d 978, 979 (7th Cir. 2004) (“Pretrial detainees are
prisoners for purposes of the PLRA because they are in custody while accused of ... violations of criminal law.”)
(quotation omitted).


2
  There is also an open question as to his indigence. Dillon has submitted an affidavit suggesting that he is indigent,
but he has not filed the required certified copy of a trust fund statement. He states that he requested such a statement
from the Randolph County Jail corrections officers and was refused. Were this the only flaw, the Court would directly
order Randolph County Jail to provide a trust fund statement.

                                                            2
Case 3:20-cv-00479-DWD Document 24 Filed 11/16/20 Page 3 of 3 Page ID #150




the dismissal of his Petition. The broad statement that he is challenging the Order as a whole

provides no starting place to make a determination of good faith. As such, his Motion (Doc. 23)

is DENIED. The Clerk of Court is DIRECTED to forward a copy of this Order to the Seventh

Circuit Court of Appeals.

       IT IS SO ORDERED.

       DATE: November 16, 2020




                                                   ________________________________
                                                   DAVID W. DUGAN
                                                   United States District Judge




                                              3
